DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The limitation “a synchronous rotation assembly, which can be forcedly bent” is indefinite.  Almost any material can be “forcedly bent”.  It is believed that Applicant intends to claim a flexible rotational assembly.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song, U.S. Patent 9,047,055.
Song teaches a rotary shaft link assembly structure comprising a first support (see reference numeral 150, see Col 4, Lns 50-52 “…coupling portion 150 formed at one end of each of the first plate 100 and the second plate 200…”) connected with a first article (100) and a second support (see reference numeral 150, see Col 4, Lns 50-52 “…coupling portion 150 formed at one end of each of the first plate 100 and the second plate 200…”) connected with a second article (200), a rotary shaft assembly having multiple connection members (2, 4, see figs. 3-4) being side-by-side serially connected between the first and second support, each being correspondingly formed with at least one hollow section (see below) and a synchronous rotational assembly (6) which can be forcedly bent and passes through the hollow sections of the respective connection members and respectively connected with the first and second supports (see fig. 3) and whereby the connection members are transversely serially connected and the connection member can respectively shield a part of the synchronous rotation assembly, [Claim 1].  



    PNG
    media_image1.png
    427
    506
    media_image1.png
    Greyscale

Regarding Claims 2-3, see elements 240 in fig. 5 which support connection pins which are interpreted to be multiple spacer shaft rods and see arched channels 24 and note that there are arched channels formed on two sides of an opening of the hollow section and note that the elements 240 would support pins (spacer shaft rods) which are cylindrical bodies.

Allowable Subject Matter
Claims 4-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SULLIVAN whose telephone number is (571)270-5218. The examiner can normally be reached IFP, Typically M-Th, 8:00-6:00, regular Fr availability.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vic Batson can be reached on 5712726987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677                                                                                                                                                                                                        

/M.J.S/Examiner, Art Unit 3677